Case 6:20-cv-06481-FPG Document 8 Filed 09/17/20 Page 1 of 4

 

 

 

 

 

 

 

 

 

 

 

 

UNTIED SIBIES DPASWRAC) Coie}
WESTERN TAGRACT OF NED NORA
Qraet koa SGnaw
Knigel\es TD. Joieisoant Ponae. Sour
ANS Pais Ss Pr a\yenimaty
sf ANCMAm Omid
Zoxoeicinkenawnts Tareas Toda, eck, TVAMOOT
DoiemsacratsS Reswoiwg, Omer __

 

 

 

CW 6. NO

 

2Ed-CN AWA FRG)

 

 

Odorns Se Compan  Sromidied Waxsudita ond We

 

SPIN | OS eR & Daaniik's Son Vo Ane M4

 

dou SF Sock. See 20 29 ond ‘Wy 1s +

 

 

Mcdee A Ancay Ware SS Aihara L Snoenenidaase “Torrens

 

TWOerx * Satie SOs < SX. Boyds +, Saks MMe Sid PeteZ 5

 

NA Seto AAS Coaee WNL YOON & re Onitked

 

Shokes Cou nose, , 2N2ZO ©.5. Comnouse \OO Syorte. Ne. Sneek |

 

TASCMR SRK NB YOR, ANOW -\BST On “Ane Sony Oy

 

 

20 _OSt CO COCK | XX OS SOON Rnexe SLC OS

 

Cr AMSeh_ MOY \oe. Week _ ony FACAMANOKY AMUN LON Soona.

 

MOT \SSAe OVX SSG ant XO Poke BS tad: OF We FRARIA Radles

 

 

cs Ciwil\ Suceouce SNOW NIG _ Waw RMN AAS Soent
PAL LSS In CAice agents Sntich VMPGeeS “ond at cknes

 

ERESONS QCKANO, AN Concert onic PAKaAiond Wn Anes,

 

SACS. Ri usncn QDoy . BLAKGENIOY ener CONS Coxceckeok

 

 

TNEANKONR HIRST NS S&S BPs: SLOAN Snore adequare, medicod
LOLS, CoO. DOR NE PAN Wess ~ DOSS CONT ANA Weakness

 

ker ONONK Sas esseckhon 7).

 

 

AA AS Fownee Onde Anok Seeckwe wamecaere ond.

 

QANOi INQ Noe ne oxasey ONS ARENSON GE Wis oxder Ao

 

"SS CONSE. Nae, Agen Aonks A Sure WNENGeNY “Vornds Tadkses +

 

 

 

 

 

 
Case 6:20-cv-06481-FPG Document 8 Filed 09/17/20 Page 2 of 4

 

 

 

Ser. Srigros, + Se Ns Bods" a WANT * Ieee | Neat

 

SNe at Snow LOAKSS orale eeachn OF Vreive OSVAC RES BRNNS i

 

VIND\Oy QRS Onda Parsons OCTANE WW CONCRLES OF DOCAACAON

 

t a nem Ox R. re Xa WHMEDONON Ld nouss Oey Kownde.

 

QTORKOVN Gt RAW Coke DORYENE)y 6 ote cked. OCU, PIRSCHGHON

 

oy Ror es . GNA © C w RON Ane

 

Cane Anca rei OORHIGKS, WRIACA COGS GNOh Serces SO

 

= SWANS areennS ait

 

 

TA Froattnes Ores “WieS OUSONOA SEVACes OS CH

 

Copy ck AWnkS DUKA SQL GNIWEREOA. eng Conan CAEN Ane.

 

Agha aod’ Or rere COANSTA ON OC Moors

 

Arent lore. ARV COCO: nhs SUGentk Stahees Vasey _

 

 

Acked Sale Mw

 

 

 

— se Quan

Lhuikeay Stokes TAS’ SWAOOAE,

 

 

BNW DV. SAMPON Rio Se

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

 

 
Case 6:20-cv-06481-FPG Document 8 Filed 09/17/20 Page 3 of 4

 

UNRED SIVIES DICE tT County

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WIESTEQN DASTRIGA OF NEN YORK
BNoelo TD. AQ SON ASF codon
= QGAINs PAcawaeke a
Se Sc nskS MAL nth Jorauws lockhar ek ol. “AWN. NIGSS
2.0 -GN to.
TdF ens AVtAnks .
AERAMALION OF Anae\o DTAdansact

 

 

 

 

A_,Aanelo DJJdoan<on Aly Soptn atcordsnig Xo
4

 

 

VOY AVOOSSS And, Soy 6

 

Wratkt Lorn Sine. Sean SS, calvin Ane Complarsts ‘neseto .

 

 

Wack TL Snowe Woe 8A) COTMMIANIINS Dare cy Axo Ayre, aneadrcod

 

SNORE Anos COMA rae ar oF Vie. Borns € Cow. Yoarwen ,

 

SNOony OPFichols Sie, Asoy.2h.2070 OF Dhow Th 's ‘iy

 

\oeanca eee CMON SARR. SKCKACLON NG oe cy Comsonsty

 

Fieguents SDRABsIG enter Selon OF Sed SOO

 

 

ll “Waeks ao \neste. Coniinwovs\y CAMP FS Q\oankdtt's

 

oppec \ih kooNn caso Snes ox "SRHOUS Conn ud \S also

 

 

SOR NWS Ue Scant SEROMA PAN canich VHS AX
Norenck\ ene NAS i

 

 

Wack Geni nit t otso Yoo TOAMANINOVAIN COMB Doawers

 

PWS, Clee CAVA GNIAR SMiconeres > N2RISESS Wesci Gon ,

 

OmcoRe elnqusats CSVSeMURIS SO CAE GasiAcer _ ONsoutks

 

Zr XARKACANS RASA CSE PAN Dey ;

 

 

 

 

 

 

 

 
Case 6:20-cv-06481-FPG Document8 Filed 09/17/20 Page 4 of 4

 

 

 

| TWrcdk A endanks WSRANE SMa Bonen&eor Coemmneheninss oes AGSSgy

 

Soe kO MRINAOAY Rae Dimrdhe.on God OWA we NCVSSEY

 

SRO BaD gre dice’ Vee ANON ARghensadc xo Henk is

 

TAOAROKS SRO WSAacA, WRedS |.

 

 

Mneke Dei ArY oll oe Sealy naan Gnd SUBiec Wie oc ake,

 

 

\nenton (Se RAQOHALMY os! PIDGIN AN Nuss ewe ORR
Van < Sait URe_Pk »

 

 

 

TL Oeslode, Cor Caiby Netty OC SNGK 7 Umtdee

 

 

DANA cH Racy NOS AR. FOO WA AA CANOK
Concerts _

 

 

Unont AWS Corse".

 

 

 

Seok. ZO f

 

 

 

 

 

TANGAAS Th Dodesat ny WOS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2)

 

 

 
